[N\

 (FILEQ
oer — s: :23

'5; let  Sankmptcy
memus‘ol { rictot Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

Courts tor the UM

)

LJUBICA RAJKOVIC, )
)

Plaintiff, )

)

v ) Civil Action No. 15—1407

)

FOREIGN & COMMONWEALTH OFFICE, )
)

Defendant. )

)

MEMORANDUM AND ORDER

This matter is before the Court on “Plaintist Motion for Relief From a Proceeding Rule
69(b) F .R.C.P.” [ECF No. 5]. Pursuant to Rule 60(b), the Court may relieve a party from a ﬁnal
judgment for one of ﬁve speciﬁc grounds, see Fed. R. Civ. P. 60(b)(1)—(5), none of which apply
in this case, or for “any other reason that justiﬁes relief,” Fed. R. Civ. P. 60(b)(6). Relief under
Rule 60(b)(6) should be granted only if the moving party demonstrates “‘extraordinary

circumstances’ justifying the reopening of a ﬁnal judgment.” Salazar ex rel. Salazar v. District

ofColumbia, 633 F.3d 1110, 1116 (DC. Cir. 2011) (quoting Gonzalez v. Crosby, 545 US. 524,
534 (2005)); see Good Luck Nursing Home, Inc. v. Harris, 636 F.2d 572, 577 (DC. Cir. 1980)
(noting that “this form of relief should only be sparingly used”). On review of the motion, the
Court concludes that plaintiff is not entitled to the relief she seeks. The complaint reasonably is
construed as one brought under the Freedom of Information Act (“FOIA”), see 5 U.S.C. § 552,

and there is no cause of action under the FOIA against a foreign government entity.

Accordingly, it is hereby

ORDERED that Plaintiff’s Motion for Relief From a Proceeding Rule 69(b) F.R.C.P. [5]

is DENIED.

SO ORDERED.

    

DATE:  v ’3! 20/5,

United States District Judge